Case 1:18-cv-23085-LFL Document 27 Entered on FLSD Docket 03/26/2021 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 18-cv-23085-CIV-LOUIS

 OMAR DE JESUS ALFONSO,

           Plaintiff,

 v.

 ANDREW M. SAUL,
 Acting Commissioner of Social Security
 Administration,

       Defendant.
 ____________________________________/

                                                  ORDER
           THIS MATTER comes before the Court on Plaintiff’s Unopposed Motion for Award of

 Attorney Fees Under 42 U.S.C. § 406(b)(1) (ECF No. 26). Plaintiff seeks $15,316.00 as a

 reasonable contingent attorney fee to be taken out of past due Social Security insurance benefits

 payable to Plaintiff. The Court has reviewed the Petition and is otherwise fully advised.

      I.       BACKGROUND

           Plaintiff is the prevailing party in this litigation, as the Court has remanded this case to the

 Commissioner of Social Security for further proceedings (ECF No. 18). Plaintiff filed an

 unopposed petition for attorney fees (ECF No. 24) pursuant to the Equal Access to Justice Act, 28

 U.S.C. § 2412(d) (“EAJA”). The petition, which sought fees in the amount of $7,498.26, was

 granted by the Court (ECF No. 25). More than a year later, a Notice of Award was issued by the

 Commissioner of Social Security that stated that Plaintiff was entitled to $61,264.00 in retroactive

 benefits (ECF No. 26-3). Plaintiff then filed the instant Unopposed Petition for Award of Attorney

 Fees Under 42 U.S.C. § 406(b) (ECF No. 26).



                                                      1
Case 1:18-cv-23085-LFL Document 27 Entered on FLSD Docket 03/26/2021 Page 2 of 3




    II.      DISCUSSION

          Section 406(b) (1)(A) provides that “[w]henever a court renders a judgment favorable to a

 claimant . . . who was represented before the court by an attorney, the court may determine and

 allow as part of its judgment a reasonable fee for such representation, not in excess of 25 percent

 of the total of the past-due benefits to which the claimant is entitled by reason of such

 judgment . . . .” Attorney fees awarded under § 406(b) are payable “out of, and not in addition to,

 the amount of [the] past due benefits.” Id. “Fees awarded pursuant to § 406(a) and § 406(b) are

 awarded in addition to any attorney’s fees a claimant’s counsel may receive pursuant to the EAJA

 if the Commissioner’s position before the Court was not “substantially justified.” Sterling v.

 Astrue, No. 09-60337-CIV, 2010 WL 3658994, at *2 (S.D. Fla. Aug. 19, 2010) (citation omitted),

 report and recommendation adopted, No. 09-60337-CV, 2010 WL 3658943 (S.D. Fla. Sept. 15,

 2010). However, “[i]n order to avoid a double recovery of attorney’s fees, a claimant’s counsel

 who is awarded attorney’s fees under § 406(b) and the EAJA must refund the lesser amount to his

 client.” Id.; see also Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002) (“Congress harmonized fees

 payable by the Government under EAJA with fees payable under § 406(b) out of the claimant's

 past-due Social Security benefits in this manner: Fee awards may be made under both

 prescriptions, but the claimant’s attorney must refund to the claimant the amount of the smaller

 fee . . . .”) (citation omitted). Here, despite the Court’s award of attorney’s fees under the EAJA,

 it appears that Plaintiff’s counsel never received those fees. Instead, as demonstrated by the EAJA

 Offset Letter (ECF No. 26-4), the previously awarded fees were applied by the U.S. Department

 of Treasury to a delinquent debt owed by Plaintiff. As such, Plaintiff’s counsel is entitled to the

 full amount sought, without the need to provide any refunds, if those sought-after fees are found

 to be reasonable.



                                                  2
Case 1:18-cv-23085-LFL Document 27 Entered on FLSD Docket 03/26/2021 Page 3 of 3




          In determining the reasonableness of attorney fees under the Social Security Act, the

 Supreme Court had found that:

          § 406(b) does not displace contingent-fee agreements as the primary means by
          which fees are set for successfully representing Social Security benefits claimants
          in court. Rather, § 406(b) calls for court review of such arrangements as an
          independent check, to assure that they yield reasonable results in particular cases .
          . . Within the 25 percent boundary, . . . the attorney for the successful claimant must
          show that the fee sought is reasonable for the services rendered.

 Gisbrecht, 535 U.S. at 806-807. Here, Plaintiff entered into a fee agreement with her counsel that

 provided: “[i]f upon remand to the Social Security Administration I am awarded past due benefits,

 the law firm may request up to-five percent (25%) of the past due benefits pursuant to 42 U.S.C.

 § 406(b) of the Social Security Act.” (ECF No. 19-1). The instant Motion seeks $15,316.00, which

 amounts to 25% of the awarded retroactive benefits. The Court finds these fees reasonable.

 Plaintiff’s claim was initially denied at the administrative level, and Plaintiff’s attorney

 successfully appealed to this Court, obtained a remand, and then secured substantial past due

 benefits for Plaintiff. Furthermore, Defendant does not object to these fees. Accordingly, it is

 hereby

          ORDERED AND ADJUDGED that Plaintiff’s Petition for Award of Attorney Fees

 Under 42 U.S.C. § 406(b) (ECF No. 19) is GRANTED. Plaintiff’s attorneys shall be awarded the

 sum of $15,316.00 in attorney fees, for which sums let execution issue.

          DONE AND ORDERED in Chambers at Miami, Florida, this 26th day of March, 2020.




                                         _______________________________________
                                         LAUREN F. LOUIS
                                         UNITED STATES MAGISTRATE JUDGE




                                                    3
